Citation Nr: 0705164	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  98-19 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, bilateral hands.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to July 1969, with about one year of other prior service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for peripheral 
neuropathy of the bilateral hands and entitlement to TDIU.  
The denial of TDIU was confirmed in January 2003.  The claims 
file subsequently was transferred back to the RO in Denver, 
Colorado.

The Board remanded this case in May 2006.  As the requested 
development has been accomplished, this case is properly 
before the Board.


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam.

2. The competent medical evidence of record does not show a 
diagnosis of peripheral neuropathy of the hands in service, 
or for many years thereafter.

3.  The competent medical evidence of record does not relate 
the current peripheral neuropathy to herbicide exposure in 
service or to any service-connected disability.

4.  The veteran's service-connected disabilities include PTSD 
rated as 30 percent disabling, diabetes mellitus with early 
background retinopathy rated as 20 percent disabling, shell 
fragment wound, left parietal region and scalp, rated as 10 
percent disabling, peripheral neuropathy, right lower 
extremity, rated as 10 percent disabling, peripheral 
neuropathy, left lower extremity, rated as 10 percent 
disabling, scars, residual shell fragment wounds, left lower 
quadrant of abdomen and back, rated as 0 percent disabling, 
malaria rated as 0 percent disabling, and right ear hearing 
loss rated as 0 percent disabling.  The combined rating is 60 
percent.

5.  The medical evidence of record does not demonstrate that 
the veteran is unemployable solely due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the hands was not incurred in or 
aggravated by service, directly or presumptively, nor is it 
related to service-connected disability.  38 U.S.C.A. §§ 
1110, 1116(a)(3), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection and 
TDIU claims and the respective responsibilities of each party 
for obtaining and submitting evidence by way of a June 2004 
VA letter.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to submit or advise 
VA of any other evidence in his possession.  Additionally, in 
May 2006, the RO provided notice of the laws pertaining to 
the assignment of disability ratings and effective dates, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The June 2004 and May 2006 letters noted the TDIU claim and 
indicated what was generally required to obtain an increased 
rating for service-connected disabilities, but did not 
specify the need to show the veteran was unemployable.  The 
Board finds, however, that this error is nonprejudicial to 
the veteran, as it is clear that he had actual knowledge of 
the evidence necessary to substantiate the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Specifically, 
he alleged on his notice of disagreement and VA-Form 9 that 
he should be entitled to a total disability rating due to his 
service-connected disabilities because he was unable to earn 
a living wage or engage in substantial gainful employment.  
He further addressed the specific criteria that would be 
needed to show that he was incapable of employment.

Any defect with respect to the timing of the VCAA notice 
requirement also was non-prejudicial.  While the notice 
provided to the veteran in June 2004 and May 2006 was not 
given prior to the first AOJ adjudication of the claims, the 
adjudication took place prior to the enactment of the VCAA.  
The subsequent VA letter also corrected any procedural 
errors.  Id.  

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA also has provided 
several examinations.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied all duties to notify and assist the veteran.

Service connection for peripheral neuropathy, bilateral hands

The veteran seeks service connection for peripheral 
neuropathy in both hands.  In October 1998, he stated that a 
medical record dated in December 1969, showing complaints of 
pain and numbness in the arm, was within one year of 
discharge from service and entitled him to service connection 
for peripheral neuropathy on a presumptive basis.  The 
veteran thus contends that he is entitled to disability 
compensation for his peripheral neuropathy.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows a current diagnosis of 
peripheral neuropathy of the hands.  A February 1998 VA 
examination report shows a diagnosis of mild bilateral distal 
ulnar sensory neuropathy.  The examiner noted that between 
1981 and 1983, the veteran experienced the onset of numbness 
in the right hand more than the left and reportedly had 
surgery on the left wrist in the 1980's, which helped for 
about two years.  An October 2001 VA examination report noted 
no sensory impairment in the upper limbs.  A June 2006 VA 
examination report shows, however, a diagnosis of ulnar 
neuropathy bilateral hands.

The next issue is whether there is evidence of any in-service 
incurrence of peripheral neuropathy in the hands.

The service medical records are silent for any complaints 
related to peripheral neuropathy, but show that the veteran 
had service in the Republic of Vietnam in 1969.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

Presumptive service connection is warranted for acute and 
subacute peripheral neuropathy if it became manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicide exposure.  
Brock v. Brown, 10 Vet. App. 155 (1997).

As the veteran presumably was exposed to herbicides in 
service, the determinative issue is whether he currently has 
a condition in his hands that is presumably related to 
herbicide exposure, specifically, acute or subacute 
peripheral neuropathy, or any other condition in his hands 
that can be directly related to herbicide exposure.  

A December 1969 VA examination report, which was within one 
year of discharge from service, shows the veteran complained 
of numbness in his right arm.  He indicated that he noticed 
the numb feeling about two to three times a day, lasting 15 
minutes, and sometimes did not notice anything for a few 
days.  Physical examination of the right arm essentially was 
negative.  The deep reflexes were normal and sensation was 
normal in the right upper extremity.  There reportedly was no 
cause for the pain and numbness in the arm.

A June 2006 VA examination report shows the veteran's reports 
of numbness of the ring and little finger primarily on the 
dorsum of the right hand and some degree on the palm.  He 
also occasionally had numbness in the little finger of the 
left hand.  The veteran indicated that his numbness in his 
arms began in the last two years, after his diabetes was 
diagnosed in the mid 1990's, and that he did not remember 
having any numbness in the arm in Vietnam or immediately 
after service.  The examiner noted that the veteran's initial 
episode of arm numbness occurred in 1969, shortly after 
getting out of the Army, which was a vague reference to 
numbness in the right arm.  The examiner further noted that 
the location of the numbness was not specified, that there 
were no findings on physical examination, and that the 
etiology of that episode of numbness reportedly was unknown.  
The examiner found that this was not typical of an acute 
peripheral toxic neuropathy, which generally is more 
widespread in a stocking glove distribution, rather than 
focal.  The veteran reportedly denied remembering that 
symptom and also denied remembering symptoms in the 1980's; 
he could not say whether he had ongoing numbness or whether 
it had been episodic.  The examiner indicated that there was, 
however, documentation of numbness in the arms in the early 
1980's, which was felt to be an ulnar neuropathy, and the 
veteran apparently had electromiographic nerve conduction 
testing at that time.  The veteran now also reportedly had 
ulnar nerve findings in the right arm.  The examiner 
determined that, as previously stated, the episode of right 
arm numbness shortly after the veteran got out of service was 
of unclear etiology.  The examiner found that it therefore 
was not established that the ulnar neuropathy was related to 
military service, as the veteran denied any recollection of 
numbness during or immediately following service, indicating 
that most likely the "right arm numbness" was a transient 
symptom.  The examiner also found that this did not suggest 
an acute peripheral toxic neuropathy, such as one might see 
with Agent Orange, as it was not in the appropriate 
distribution.

Upon review, service connection is not warranted on a 
presumptive basis.  The December 1969 complaints of right arm 
numbness were not found by the physician at that time to be a 
symptom of any neurological impairment, as physical 
examination of the right arm was negative.  The June 2006 
examiner also found that the 1969 complaint was too vague to 
be considered a symptom of peripheral neuropathy of the 
hands.  Additionally, the first finding suggestive of 
peripheral neuropathy in the hands was in 1980, which is 19 
years after service.  See 38 C.F.R. §§ 3.307, 3.309.    

Service connection also is not warranted on a direct 
incurrence basis, as the medical evidence of record does not 
relate the current peripheral neuropathy of the hands to 
service.  Specifically, there are no in-service findings 
related to peripheral neuropathy, and the 2006 examiner 
determined that the post-service neurological complaints in 
the hands were not consistent with the type of peripheral 
neuropathy associated with Agent Orange exposure.

Although the veteran has argued that his current peripheral 
neuropathy of the hands is related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any relationship between the veteran's peripheral 
neuropathy of the hands and service.  A competent medical 
expert makes this opinion and the Board is not free to 
supplement the record with its own unsubstantiated medical 
conclusion(s).  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Further, the Board notes that the criteria for service 
connection on a secondary basis are not met either.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection was recently amended.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.  

In spite of the aforementioned, the probative and persuasive 
evidence does not attribute the veteran's disorders to any 
service-connected disability, including diabetes mellitus.  
In fact, the June 2006 VA examiner stated that patients with 
diabetes are more prone to compression neuropathies due to 
the underlying peripheral neuropathy and sensitivity of the 
nerves to any subsequent insult.  In the veteran's case, the 
evidence of symptoms going back to 1980 indicate that he has 
had ulnar neuropathy prior to the development of diabetes.  
This competent medical evidence weighs against the veteran's 
claim.

In sum, the service connection claim for peripheral 
neuropathy, to include as due to herbicide exposure, is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 


TDIU

The veteran seeks entitlement to TDIU based on his service-
connected disabilities.  Specifically, he contends that his 
service-connected PTSD renders him totally incapacitated for 
employment purposes.  The veteran's representative also 
indicated on the VA-Form 646 that his peripheral neuropathy 
in the legs and kidney dialysis prevented him from standing 
for prolonged periods of time.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. 38 C.F.R. § 3.340.  
Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  
38 C.F.R. § 3.340.  

The record shows the veteran currently is rated as 30 percent 
disabling for PTSD, 20 percent disabling for diabetes 
mellitus with early background retinopathy, 10 percent 
disabling for shell fragment wound, left parietal region and 
scalp, 10 percent disabling for peripheral neuropathy, right 
lower extremity, 10 percent disabling for peripheral 
neuropathy, left lower extremity, 0 percent disabling for 
scars, residual shell fragment wounds, left lower quadrant of 
abdomen and back, 0 percent disabling for malaria, and 0 
percent disabling for right ear hearing loss.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated as 30 percent disabling under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  As noted in a 
previous May 2006 Board decision, the veteran is not entitled 
to a rating higher than 30 percent for PTSD.  

Under Diagnostic Code 9411, a 30 percent evaluation is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

In order to get the next higher 50 percent rating, the 
medical evidence must show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

VA examination reports dated from February 1998 to March 2005 
show the veteran was socially reclusive and irritable and had 
impairment of moderate emotional degree.  The veteran 
reportedly had received no inpatient or outpatient 
psychiatric treatment, had no deficits in orientation, 
memory, or concentration, and no signs of cognitive 
impairment, thought disorder, or psychosis.  

The GAF score range of 58-65 also demonstrated more moderate 
symptoms for PTSD.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), a Global Assessment of Function (GAF) score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score range of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score 
range of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The Board previously found that although the record 
demonstrated that the veteran experienced occupational and 
social impairment with deficiencies in several areas, 
including social isolation and irritability, it did not rise 
to the level of a higher rating at that time.  No additional 
medical evidence has been received since the May 2006 Board 
decision; so the finding of a 30 percent rating for PTSD 
remains unchanged.

The veteran also is not entitled to a higher rating for his 
service-connected diabetes mellitus with early background 
retinopathy.  The diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet warrants a 20 percent rating.  A 40 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 

A February 1998 VA examination report notes that the 
veteran's diabetes mellitus was fairly well-controlled with 
his tablets that he took daily.

An October 2001 VA diabetes mellitus examination report shows 
the veteran never had been hospitalized for his diabetes and 
never had hypersomolar, coma, or ketoacidosis.  He had a few 
hypoglycemic reactions where his sugar went down to 
approximately 55, but no hospitalization was required.  He 
currently was on a diabetic low-protein diet and had to be 
careful about his diet and taking medications.  His 
activities were minimally-restricted by his diabetes, but 
were more restricted by his obesity.  He did not complain of 
any significant visual problems at that time.  Diabetes 
treatment included Glipizide 10 mg in the morning and 5 mg in 
the p.m.  He also was on Fosinopril and Diltiazem for 
hypertension.  

A September 2004 VA examination report shows the veteran had 
never been ketoacidotic or on insulin.

In March 2005, a VA examination report shows the veteran had 
polyuria and polydipsia and was treated with oral medications 
and diet.  He reportedly never had been on insulin therapy 
and self-monitored his blood glucoses two to three times per 
week, which ran in the range of 120 mg per deciliter.  He had 
not had any hypoglycemic reactions that had required the help 
of others.

Upon review, the medical evidence does not warrant a 40 
percent rating for diabetes mellitus.  While the veteran is 
on a restricted diet and takes medication for his diabetes, 
none of the medical evidence demonstrates regulation of 
activities due to diabetes.  

Additionally, the veteran's diabetic complications, including 
background diabetic retinopathy, suspect primary open angle 
glaucoma, and cataracts, are not entitled to separate 
compensable ratings.  

An October 2001 VA diabetes mellitus examination report shows 
a diagnosis of diabetes mellitus type 2 and background 
diabetic retinopathy.  An October 2001 VA eye examination 
report shows the veteran had definite early stages of 
background diabetic retinopathy and also suspect primary open 
angle glaucoma, which was noted to be associated with 
diabetes.  A September 2004 VA examination report also shows 
the veteran had cataracts related to diabetes because of age 
and duration of diabetes.  The veteran's corrected visual 
acuity, however, was 20/30 in both eyes as reported on an 
April 2004 VA ophthalmology report.  This does not meet the 
criteria for a compensable rating under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6028 (for cataracts) and 6079 (for central 
visual acuity impairment), Table V.  The veteran only had 
suspect glaucoma, so a separate rating also is not warranted 
under Diagnostic Code 6013. 

A March 2006 VA medical record further shows an assessment of 
onychauxis and notes that the veteran was referred for 
diabetes mellitus foot care.  "Onychauxis" is defined as 
simple hypertrophy of the nail(s) without deformity.  See 
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
1178.  This disability rated by analogy under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 for dermatophytosis does not 
warrant a compensable rating.  See 38 C.F.R. § 4.20.  The 
predominant disability under Diagnostic Code 7813 would be 
considered dermatitis; and under Diagnostic Code 7806, 
dermatitis covering less than five percent of the entire body 
or less than five percent of exposed areas affected, and; no 
more than topical therapy required during the past 12-month 
period warrants a noncompensable rating.  Although these 
rating criteria do not perfectly fit for onychauxis, the only 
area affected are his toenails, and the only treatment 
required is keeping his toenails trimmed.  This does not 
support a compensable rating.

The rating schedule provides that noncompensable 
complications are to be considered part of the diabetic 
process evaluated using the criteria of Code 7913. See 38 
C.F.R. § 4.84a, Note (1).  

Other potential complications associated with diabetes 
mellitus, including hypertension and kidney disease, are not 
related to the veteran's diabetes.  An October 2001 VA 
diabetes mellitus examination report shows a diagnosis of 
diabetes mellitus type 2, associated with hypertension, but 
other evidence demonstrates that hypertension is related to a 
kidney disorder, which is not related to the veteran's 
diabetes mellitus.  In fact, the same October 2001 examiner 
diagnosed the veteran with hypertensive nephrosclerosis with 
rapidly progressive renal insufficiency and renal cell 
carcinoma, and found that it did not appear that the 
veteran's kidney disease was related to diabetes.  The 
examiner noted that the veteran underwent a right nephrectomy 
in August 2000 for renal cell carcinoma and that the 
pathology from that nephrectomy showed hypertensive 
nephrosclerosis, with no mention of diabetic nephropathy.

VA medical records dated in February 2003 note that the 
veteran has end-stage renal disease, secondary to diabetes 
mellitus.  An April 2004 VA examiner similarly found that the 
veteran's renal failure was as likely as not secondary to his 
diabetes.  

A September 2004 VA examiner noted, however, that the 
veteran's diabetes was discovered when they were about to do 
further investigation into a kidney tumor, which was removed 
in 2000.  The examiner indicated that the renal impaired 
function or failure was treated with dialysis, and that the 
veteran was status post renal carcinoma of the right kidney, 
which was removed with nephrectomy.  The examiner further 
noted that there was strong evidence of severe arterial 
nephrosclerosis of his kidneys; the veteran's left kidney was 
failing, and did not function; and there was a mass in the 
left kidney.  The examiner noted that the onset of the renal 
failure was at the same time as the diagnosis of diabetes and 
that it was the examiner's opinion that the renal failure was 
unlikely, in any way, associated at this stage with the 
veteran's diabetes.  The examiner further found that there 
were no further complications of diabetes to speak of.

A March 2005 VA examination report notes that the examiner 
thoroughly reviewed the claims file and indicated that the 
onset of the veteran's diabetes previously had been 
determined to be in 2000.  The examiner noted, however, that 
records he reviewed in October 2001 showed the onset of 
diabetes mellitus type 2 at approximately age 50, which would 
have been in the late 1990's.  According to records, the 
examiner noted that the veteran's creatinine was 2.6 mg/dl in 
February 1998 and that his renal insufficiency was attributed 
to nephrosclerosis, which was related to hypertensive renal 
disease.  The veteran subsequently was diagnosed with renal 
cancer in 2000, had a right nephrectomy in August 2000, and 
began dialysis therapy in 2002.  The examiner thus determined 
that from the available data it was clear that the veteran 
had renal insufficiency prior to the onset of diabetes 
mellitus and that it was likely that the nephrosclerosis 
produced the vast majority of his underlying kidney 
pathology.  The examiner indicated that 50 percent of the 
loss of kidney function was due to kidney cancer, 40 percent 
secondary to nephrosclerosis, and 10 percent could be due to 
diabetes mellitus.

Another March 2005 VA examiner commented that the veteran's 
renal failure was multifactorial.  The veteran reportedly had 
nephrectomy due to a renal cell cancer and his remaining 
kidney malfunctioning was due to nephrosclerosis.  The 
examiner noted, however, that the veteran had had diabetes 
mellitus since prior to 1998 and did not go into renal 
failure requiring hemodialysis therapy until 2002.  The 
examiner thus found that during this interim, the diabetes 
more likely than not causally contributed to the demise of 
the veteran's remaining kidney.

Based on these findings, the veteran's hypertensive 
nephrosclerosis with rapidly progressive renal insufficiency 
and renal cell carcinoma are not considered related to his 
diabetes mellitus; thus he is not entitled to separate 
ratings for these diseases.  Although the medical records in 
February 2003 and April 2004 note that the renal failure was 
due to the diabetes mellitus, there is no basis given for 
these opinions.  They therefore are less probative.  The 
first March 2005 examiner noted a thorough review of the 
claims file and indicated that 90 percent of the veteran's 
renal failure was due to factors other than diabetes 
mellitus.  The September 2004 VA examination report also 
indicated that the examiner reviewed the claims file and 
found that the renal failure was not associated with diabetes 
mellitus.  The Board finds that March 2005 and September 2004 
VA examination reports are of greatest probative value in 
light of the physicians having reviewed the evidence, 
discussed the evidence and examined the veteran.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (The opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history.).  The second March 2005 
examiner noted that after the pre-existing kidney 
malfunctioning associated with nephrosclerosis caused one 
kidney to be removed, the veteran's diabetes mellitus 
contributed to the remaining kidney's demise.  As a whole, 
however, the medical findings indicate that the major cause 
of the kidney failure was the veteran's pre-existing 
nephrosclerosis.     

The veteran's peripheral neuropathy of the hands also is not 
shown to be related to diabetes mellitus.  A June 2006 VA 
examination report shows the veteran's reports that his 
numbness in his arms developed after his diabetes was 
diagnosed in the 1990's.  The examiner also noted that 
patients with diabetes were more prone to compression 
neuropathies due to the underlying peripheral neuropathy and 
sensitivity of the nerves to any subsequent insult.  The 
examiner further found, however, that in the veteran's case, 
the evidence of symptoms going back to 1980 would indicate 
that the veteran had ulnar neuropathy prior to the 
development of diabetes.  

The veteran's service-connected scars, shell fragment wound, 
left parietal region and scalp are rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, which rates scars based on 
limitation of function of affected part; and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045, which rates brain disease due 
to trauma.  During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002; but the current Diagnostic Code 7805 was not 
revised as a result of the amended regulation.  

Under Diagnostic Code 8045, purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).

Upon review, the veteran is not entitled to a rating higher 
than the 10 percent already assigned.

A February 1998 VA examination report shows complaints of 
headaches, getting less frequent over the years.  At present 
there was no warning; the pain was in the left occipital and 
recurred about once a month, but might last for two days.  
The onset was throbbing; then it became a pressure sensation 
and his eyes also hurt.  The last headache was in January 
1998.  He reportedly took no medication, as Aspirin and 
Tylenol did not help.  When severe, the headache might be 
associated with nausea, and there was no help lying down.  It 
was noted that one of the veteran's nieces had migraines.  On 
physical examination, the head and neck moved freely; there 
was no facial dysesthesia.  The muscles of the jaw, face, 
palate, and tongue moved symmetrically and speech was well-
articulated.  The diagnosis was infrequent post-traumatic 
headaches, possibly associated with predisposing migraine.  
The same findings were reported on an examination dated in 
October 2001.

A March 2005 VA examination report shows complaints of 
intermittent headaches, three to four a week; then he might 
not have any for two to three weeks.  The headaches were 
described as severe and occurring 10 to 20 times a year.  
They might force him to bedrest for a couple of hours.  The 
veteran did not claim cosmetic deformity associated with the 
scar on his scalp.  Physical examination showed that the 
veteran had a 14-cm C-shaped scar in the left parietal area, 
which was flat, well-healed, nontender, and non-adhering; it 
was less than 0.5 cm in diameter.  The diagnosis was shell 
fragment wound left parietal area with residual scar and 
post-traumatic headaches as described.

A June 2006 VA examination report shows cranial nerves-disks 
were flat; fields were full; and fundi normal.  Extraocular 
movements were full without diplopia or nystagmus.  Pupils 
were 3mm and equal, round, and reactive to light and 
accommodation.  Facial movement and sensation were 
symmetrical.  Tongue and palate midline and shoulder shrug 
also were symmetrical.

These findings do not support a rating higher than 10 percent 
under Diagnostic Codes 7805 or 8045, as there are no 
neurological disabilities associated with the shell fragment 
wound to the head.  There also is no impairment associated 
with the shell fragment wound scar.  The only symptoms 
involved subjective complaints of headaches, which were found 
possibly to be associated with predisposing migraine, and 
either way, are not rated higher than 10 percent under 
Diagnostic Code 8045.

The veteran also is not entitled to a compensable rating for 
his service-connected scars, residuals of shell fragment 
wounds to the left lower quadrant of abdomen and back, which 
are rated under 38 C.F.R. § 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  A March 2005 VA examiner found that there was no 
scarring involved with the shell fragment wound to the 
abdomen and low back.  Additionally, none of the remaining 
medical evidence shows any impairment associated with the 
underlying area.

The veteran's service-connected peripheral neuropathy of the 
bilateral lower extremities is rated by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8699-8621.  Each leg is 
rated as 10 percent disabling.  The only way to get a higher 
rating under the criteria is for the medical evidence to show 
moderate to severe incomplete paralysis or complete paralysis 
of the external popliteal nerve.

A February 1998 VA examination report shows that the lower 
limbs were of good equal strength proximally and distally.  
Knee and ankle jerks were 1+ equal; and plantar reflexes were 
flexor.  There was no sensory impairment; and heel, knee 
test, and in tandem gait were performed well.

An October 2001 VA examination report shows complaints of 
numbness and constant pain in both legs.  Physical 
examination showed that the lower limbs were of good, equal 
strength, proximally and distally.  Knee and ankle jerks were 
both absent.  Plantar reflexes were flexor.  Heel/knee test 
and tandem gait were well-performed.  The diagnosis was mild 
sensory impairment as shown by absent reflexes. 

A March 2005 VA examination report shows complaints of 
occasional tingling in the feet, which might occur once a 
week and last for one hour.  Physical examination revealed 
diminished pinprick sensation in the lower extremities from 
the proximal tibia distally, bilaterally, in stocking glove 
distribution.  Vibratory sensation was absent at the medial 
malleoli bilaterally.  The diagnosis was peripheral 
neuropathy of the bilateral lower extremities with diminished 
pinprick and vibratory sensations.

In June 2006, a VA examination report shows complaints of 
numbness in the feet from the mid arch of the foot down to 
the toes.  The veteran identified a dull tingling, right 
worse than the left and indicated that it got painful only if 
it was very cold.  He stated that his balance was reasonably 
good and that he only stumbled occasionally.  Physical 
examination showed that on motor examination, flexion at the 
hip, extension at the knee, dorsiflexion of the foot, 
eversion of the foot, and wiggling of the toes were 5/5.  On 
coordination testing, the veteran was unable to tandem walk, 
and stepped out on every attempt.  Standing Romberg was 
positive for significant weaving.  Sensory examination showed 
decrease in pin, light touch, temperature, and vibration from 
the arch of the foot down to the toes.  Vibratory sensation 
was absent at the toes, and present at the ankle and at the 
knee.  Reflexes were trace; knees, ankles, and both toes were 
downgoing.  The diagnosis was peripheral neuropathy sensory, 
bilateral feet.

The VA Schedule of Ratings does not define what is considered 
"moderate" or "severe" incomplete paralysis.  Upon review, 
however, the Board finds that the medical evidence does not 
rise to the level of moderate or severe incomplete paralysis.  
While the veteran has significant sensory impairment in his 
lower extremities, including diminished pinprick and 
vibratory sensations, impaired coordination, and complaints 
of numbness and pain in both legs, he stated that his balance 
was reasonably good, motor examination was 5/5, and reflexes 
were trace with knees, ankles, and both toes downgoing.  The 
medical evidence shows the sensory impairment in the lower 
extremities has increased since 1998; but as a whole, the 
evidence does not rise to the level of a rating higher than 
10 percent for peripheral neuropathy of the bilateral lower 
extremities.  

The veteran's service-connected malaria is rated under 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  He is in receipt of 
a noncompensable rating.  Malaria is rated 100 percent 
disabling as active disease.  The record shows the veteran 
last was treated for active disease in 1969, but by the time 
of a December 1969 VA examination report, he was free from 
symptoms of malaria.  The record does not mention any 
recurrence or treatment for malaria since then.  On a 
February 1998 VA examination report, the veteran complained 
that he got sweaty a couple of times a year, but the examiner 
found no recent recurrence on diagnosis.  A March 2005 VA 
examiner noted that the veteran had a relapse of malaria in 
1970 and stated that he got shaking chills and fever four to 
six times a year, lasting a few hours, but that there was no 
documented malaria since 1970.  Based on these findings, the 
veteran is not entitled to a compensable rating for his 
malaria.

The veteran's service-connected right ear hearing loss is 
rated under 38 C.F.R. § 4.87, Diagnostic Code 6100 (in effect 
prior to June 10, 1999).  The Board notes that although the 
rating criteria for other sense organs were amended during 
the course of the appeal, under both the old and new rating 
criteria, the veteran's right ear hearing loss remains 
noncompensable.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  

A February 1998 VA audiological report shows the average pure 
tone threshold in the right ear was 48 decibels with a speech 
recognition ability of 96 percent.  The same findings were 
reported for the right ear in August 1999.  A March 2005 VA 
examination report shows an average pure tone threshold in 
the right ear of 49 decibels and a speech recognition ability 
of 96 percent.

Applying these findings to the applicable rating criteria 
translate to literal designations of Level I hearing loss in 
the right ear.  The non-service connected left ear also would 
receive a Level I hearing loss designation, as the medical 
evidence shows the highest average puretone threshold was 19, 
and the lowest speech recognition ability was 96 percent.  
These audiological findings support the assignment of a 
noncompensable (0 percent) hearing disability evaluation 
under applicable regulations. See 38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.  

The revised criteria also do not allow for a compensable 
rating for the veteran's right ear hearing loss.  The 
veteran's acuity does not fall under the exceptional patterns 
of hearing impairment as provided under 38 C.F.R. § 4.86. 

Therefore, in sum, none of the veteran's service-connected 
disabilities allow for total schedular ratings.

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

As noted, the veteran does not have, nor is he entitled to a 
single disability rated as 60 percent or 40 percent 
disabling; nor does his combined disability rating amount to 
70 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, the veteran 
does not meet the schedular requirements necessary for the 
assignment of a total rating under 38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities also do not 
preclude him from engaging in substantially gainful 
employment (i.e. work which is more than marginal, that 
permits the individual to earn a "living wage"). 38 C.F.R. § 
4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  

A February 1998 VA examination report notes that the veteran 
has been receiving Social Security Disability compensation 
since 1988 because of lymphedema in his legs.  Prior to this, 
he reportedly was a warehouseman and security guard.  A 
separate February 1998 VA examination report notes that the 
veteran is not employable because of multiple problems, and 
mentions his service-connected disabilities, including 
diabetes mellitus, history of malaria, and hearing loss.  The 
report also notes that the veteran was a warehouse worker 
until 1988, when his legs started swelling and he developed a 
severe case of lymphedema of both legs.  An August 1999 VA 
examination report notes that the veteran has been disabled 
since 1988, although he got a part-time job as a crossing 
guard working two hours a day.

In October 2001, a Social Survey indicates that the veteran 
had many jobs between discharge from the Army in 1969 and the 
beginning of his Social Security Disability rating in 1988:  
He worked for about four years as a janitor, seven years as a 
warehouseman, and about five years at two stationary store 
jobs.  Other jobs were short-lived and included security 
guard, gardener, and custodian.  When asked why the jobs 
ended, the veteran stated that sometimes he would argue with 
the boss and co-workers.  He indicated that he did not have a 
problem with authority; he would call attention to mistakes 
of others and people did not like it.  He noted that the job 
that lasted the longest was at a candle factory but that 
ultimately he had to stop work because of the lymphedema in 
his legs.  He recalled that both legs had started to swell 
during the time he was working at the stationary stores and 
that it got to be too much.  He indicated that he had to 
apply for Social Security Disability, which came through in 
1988.  Since then he reportedly had not worked, except for 
odd jobs to supplement his Social Security.  He currently 
worked for two hours a day as a school crossing guard.  The 
social worker determined that although the veteran minimized 
the severity of his PTSD symptoms, the PTSD was significantly 
disabling.  The leg condition also was noted to be very 
disabling; the swelling was chronic and required several 
hours daily for treatment and caused increasing limitation of 
mobility.  The social worker thus found that between the 
veteran's PTSD and his leg condition, he was permanently and 
totally disabled.

An October 2001 VA examiner found that in terms of 
employability, since the veteran seemed to be interacting 
productively with people in his job, it did not appear that 
he was unemployable on the basis of his PTSD alone.

A March 2005 VA examination report shows that the veteran had 
not been employed since he worked as a crossing guard for a 
school district for 10 hours a week.  The veteran stated that 
it was difficult for him to work because he had to attend 
dialysis three times a week; he also had pain in his legs and 
could not take a job where he would have to be on his legs 
anymore.  The examiner found that the veteran's PTSD symptoms 
were not of a proportion that would cause him to be 
occupationally impaired.

A separate March 2005 VA examination report notes that the 
veteran was last employed in June 2002 as a crossing guard.  
The examiner found that the veteran was a marginal candidate 
for employment and that it was doubtful he could gain 
meaningful employment in a competitive job market.  The 
examiner determined that the veteran would be capable of 
performing sedentary work.  He noted that hemodialysis was 
very time consuming and that there was a great deal of 
fatigue associated with individuals on hemodialysis, 
particularly after they had received this treatment.  The 
examiner anticipated that the veteran would have quite a bit 
of job absenteeism.  The examiner further noted that the 
veteran's peripheral neuropathy in his lower extremities 
would prohibit him from standing for prolonged periods of 
time and working at altitudes, in that he would not be able 
to climb ladders, etc.

Upon review, the medical evidence does not demonstrate that 
the veteran is unemployable solely due to his service-
connected disabilities.  The October 2001 VA examiner 
indicated that the veteran's service-connected PTSD would not 
render him unemployable.  The March 2005 VA examiner also 
noted that the service-connected peripheral neuropathy would 
keep the veteran from being on his feet all day, but that he 
could perform a sedentary job.  The veteran's PTSD was noted 
to be significantly disabling by the October 2001 social 
worker; but the social worker also found the veteran to be 
permanently and totally disabled due to his non-service 
connected leg condition, in addition to his PTSD.  The rest 
of the evidence points to non-service connected disabilities 
as the reason for the veteran's unemployability.  The record 
shows the veteran stopped working due to his non-service 
connected lymphedema in 1998, and that his dialysis treatment 
would cause significant absenteeism.  As previously 
discussed, the veteran's dialysis is for kidney failure, 
which is not service-connected disease.

In sum, the preponderance of the evidence is against the 
claim for entitlement to TDIU; and the claim is denied.  The 
veteran is not found to be incapable of performing the 
physical and mental acts required by employment, due to his 
service-connected disabilities.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  Specifically, a sedentary job was 
noted to be within his capabilities, both physical and 
mental.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  
While the veteran is not currently employed and receives 
Social Security Disability, this is shown to be due to his 
non-service connected disabilities, specifically his 
lymphedema of the legs.  In making this decision, the Board 
has considered the benefit of the doubt doctrine; however, as 
the evidence is not equally-balanced, in this regard, it does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for peripheral neuropathy, 
bilateral hands is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


